                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


RICHARD GLOVER, ET AL.,                        2:19-CV-13406-TGB


                  Plaintiffs,
                                         ORDER STRIKING MOTION
                                          (ECF NO. 21), DIRECTING
      vs.
                                           PARTIES TO MEET AND
                                        CONFER, AND PROHIBITING
                                            ADDITIONAL MOTION
MONICA RIVAS, ET AL.,
                                        PRACTICE UNDER RULE 65
                                        WITHOUT LEAVE OF COURT
                  Defendants.

     The pending Motion for Temporary Restraining Order (ECF No. 21)
is STRICKEN for failure to show why Fed. R. Civ. P. 65(b)(1) would

permit an ex parte order in this matter, and subsequently for failure to

properly seek concurrence pursuant to L.R. 7.1. The movant must

ascertain whether the contemplated motion, or request will be opposed.

     Counsel are ORDERED to meet and confer by telephone, on or

before close of business February 7, 2020, regarding the substance of the
instant motion.

     Further, Plaintiff is enjoined from filing additional motions under

Fed. R. Civ. P. 65 without first seeking leave of the Court.
DATED this 6th day of February, 2020.


                          BY THE COURT:


                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge
